

Exhibit 10.2
BLUELINX CORPORATION
EXECUTIVE RESTRICTIVE COVENANT AGREEMENT
This Restrictive Covenant Agreement (this “Agreement”) is entered into as of
____ __, 20__ (the “Effective Date”) between BLUELINX CORPORATION, a Georgia
corporation (the “Company”), and _______________(“Executive”).
RECITALS:
WHEREAS, the Company has retained Executive as the Company’s ________________,
in return for which the Company will provide certain compensation and benefits
to Executive; and
WHEREAS, the Company and Executive mutually desire to set forth Executive’s
responsibilities regarding the Company’s Confidential Information and the
Company’s customers and employees, among other items.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Certain Definitions. Certain words or phrases with initial capital letters not
otherwise defined herein are to have the meanings set forth in Exhibit A hereto.
2.Confidential Information and Trade Secrets.
a.The Executive shall hold in a fiduciary capacity for the benefit of the
Company Group all Confidential Information and Trade Secrets. During his
employment and for a period of two (2) years following the termination of the
Executive’s employment for any reason, the Executive shall not, without the
prior written consent of the Company or BHI or as may otherwise be required by
law or legal process, use, communicate or divulge Confidential Information other
than as necessary to perform his duties for the Company; provided, however, that
if the Confidential Information is deemed a trade secret under Georgia law, then
the period for nondisclosure shall continue for the applicable period under
Georgia Trade Secret laws in effect at the time of Executive’s termination. In
addition, except as necessary to perform his duties for the Company, during
Executive’s employment and thereafter for the applicable period under the
Georgia Trade Secret laws in effect at the time of Executive’s termination,
Executive will not, directly or indirectly, transmit or disclose any Trade
Secrets to any person or entity, and will not, directly or indirectly, make use
of any Trade Secrets, for himself or herself or any other person or entity,
without the express written consent of the Company. This provision will apply
for so long as a particular Trade Secret retains its status as a trade secret
under applicable law. The protection afforded to Trade Secrets and/or
Confidential Information by this Agreement is not intended by the parties hereto
to

- 1 -

--------------------------------------------------------------------------------



limit, and is intended to be in addition to, any protection provided to any such
information under any applicable federal, state or local law.
b.All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
c.It is understood that while employed by the Company, the Executive will
promptly disclose to the Company in writing, and assign to the Company the
Executive’s interest in any invention, improvement, copyrightable material or
discovery made or conceived by the Executive, either alone or jointly with
others, which arises out of the Executive’s employment (“Executive Invention”).
At the Company’s request and expense, the Executive will reasonably assist the
Company, BHI or any of their respective subsidiaries and affiliates during the
period of the Executive’s employment by the Company and thereafter in connection
with any controversy or legal proceeding relating to an Executive Invention and
in obtaining domestic and foreign patent or other protection covering an
Executive Invention. As a matter of record, Executive hereby states that he or
she has provided below a list of all unpatented inventions in which Executive
owns all or partial interest. Executive agrees not to assert any right against
BHI with respect to any invention which is not patented or which is not listed.
d.As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company, BHI or any of their
respective subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
3.Non-Solicitation of Protected Customers. Executive understands and agrees that
the relationship between the Company Group and each of its Protected Customers
constitutes a valuable asset of the Company Group and may not be converted to
Executive’s own use. Executive hereby agrees that, during his employment with
the Company and for a period of two (2) years following

- 2 -

--------------------------------------------------------------------------------



the termination of the Executive’s employment for any reason, the Executive
shall not, directly or indirectly, on Executive’s own behalf or as a Principal
or Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer with which the Executive had
contact while employed with the Company for the purpose of marketing, selling or
providing to the Protected Customer any goods or services similar to the goods
or services provided by the Company Group.
4.Non-Solicitation of Employees. Executive understands and agrees that the
relationship between the Company Group and each of its Protected Employees
constitutes a valuable asset of the Company Group and may not be converted to
Executive’s own use. Executive hereby agrees that, during his employment and for
the two (2) years following the termination of Executive’s employment for any
reason, the Executive shall not, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any other Person, solicit or
induce, or attempt to solicit or induce, any Protected Employee to terminate his
employment with the Company Group or to enter into employment with any other
Person that is in competition with the Company Group.
5.Non-Competition. During Executive’s employment and, if Executive is terminated
pursuant to a termination without Cause or for Good Reason (as such terms are
defined in Executive’s offer letter) or in the event of Executive’s voluntary
resignation, for a period of twelve (12) months following the termination of the
Executive’s employment (the “Restricted Period”), Executive shall not render
services substantially the same as the services rendered by Executive to the
Company Group to any Person that engages in or owns, invests in, operates,
manages or controls any venture or enterprise which engages or proposes to
engage in the building products distribution business in the Restricted
Territory. Notwithstanding the foregoing, nothing in this Agreement be deemed to
prohibit the ownership by Executive of not more than five percent (5%) of any
class of securities of any corporation having a class of securities registered
pursuant to the Securities Exchange Act of 1934, as amended.
6.Remedies; Specific Performance. The parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
this Agreement will result in irreparable and continuing damage to the Company
Group for which there may be no adequate remedy at law. The parties further
agree and acknowledge that the Company, and each member of the Company Group, as
applicable, shall be entitled to equitable relief, including specific
performance and injunctive relief, as a remedy for any such breach or threatened
or attempted breach and shall not be required to post bond in connection with
obtaining such relief. Such equitable remedies shall be in addition to any and
all remedies, including damages, available to the Company, or any member of the
Company Group, as applicable, for such breaches or threatened or attempted
breaches by Executive.

- 3 -

--------------------------------------------------------------------------------



7.Communication of Contents of Agreement. During Executive’s employment and for
two years thereafter, Executive will communicate his obligations under this
Agreement to any person, firm, association, partnership, corporation or other
entity which Executive intends to be employed by, associated with, or represent.
8.Company’s Rights. The Company’s rights under this Agreement are in addition
to, and not in lieu of, all other rights the Company may have at law or in
equity to protect its confidential information, trade secrets and other
proprietary interests.
9.No Employment Agreement. Nothing in this Agreement shall be construed to
constitute or be evidence of an agreement or understanding, express or implied,
on the part of the Company to employ the Executive on any terms or for any
specific period of time.
10.Successors and Assigns. This Agreement is to bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
11.Choice of Law. This Agreement is to be governed by the internal law, and not
the laws of conflicts, of the State of Georgia.
12.Severability. Whenever possible, each provision of this Agreement is to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
13.Notices. Any notice provided for in this Agreement is to be in writing and is
to be either personally delivered, sent by reputable overnight carrier or mailed
by first class mail, return receipt requested, to the recipient at the address
indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:

- 4 -

--------------------------------------------------------------------------------



BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Legal Department
Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
14.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.
15.Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, including, but not
limited to, any prior agreements with respect to Executive’s employment or
termination of employment with the Company.
16.Counterparts. This Agreement may be executed in separate counterparts, each
of which are to be deemed to be an original and both of which taken together are
to constitute one and the same agreement.
The parties are signing this Agreement as of the Effective Date.
BLUELINX CORPORATION


By: __________________________
Name:
Title:


EXECUTIVE


_______________________________




LIST OF UNPATENTED INVENTIONS
Executive represents that he or she has no such inventions by initialing below
next to the word “NONE.”
NONE:_________

- 5 -

--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
(a)    “BHI” means BlueLinx Holdings Inc.
(b)    “Company Group” means the Company, BHI, or any of their respective
subsidiaries and affiliates.
(c)     “Competitive Services” means selling, marketing or distributing products
and/or services substantially similar to any of those sold, marketed,
distributed, furnished or supplied by the Company during the term of Executive’s
employment with the Company or managing, supervising or otherwise participating
in a management or sales capacity on behalf of an entity which distributes home
building products similar to those distributed by the Company.    
(d)    “Confidential Information” means knowledge or data relating to the
Company Group that is not generally known to persons not employed or otherwise
engaged by the Company Group, is not generally disclosed by the Company Group,
and is the subject of reasonable efforts to keep it confidential. Confidential
Information includes, but is not limited to, information regarding product or
service cost or pricing, information regarding personnel allocation or
organizational structure, information regarding the business operations or
financial performance of the Company Group, sales and marketing plans, and
strategic initiatives (independent or collaborative), information regarding
existing or proposed methods of operation, current and future development and
expansion or contraction plans, sale/acquisition plans and non-public
information concerning the legal or financial affairs of the Company Group.
Confidential Information does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right or privilege of the Company Group. This
definition is not intended to limit any definition of confidential information
or any equivalent term under applicable federal, state or local law.
(e)    “Person” means: any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(f)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
(g)    “Protected Customers” means any then-existing customer to whom the
Company Group sold its products or services at any time during Executive’s
employment and with respect to whom Executive either (i) had business dealings
on behalf of the Company Group; or (ii) supervised or coordinated the dealings
between the Company Group and the customer.
(h)    “Protected Employees” means any employee of the Company Group who was
employed during Executive’s employment and with whom Executive either (i) had a
supervisory relationship; or (ii) worked or communicated on a regular basis
regarding the Company Group’s business.

- 6 -

--------------------------------------------------------------------------------




(i)    “Restricted Territory” means continental United States of America.
(j)    “Trade Secrets” means all secret, proprietary or confidential information
regarding the Company, BHI or any of their respective subsidiaries and
affiliates or that meets the definition of “trade secrets” within the meaning
set forth in O.C.G.A. § 10-1-761.

- 7 -